ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/10/2022 has been entered. Claims 1-8 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Edward Ryan (Reg. # 64,912) and Harry Hild (Reg. 51,803) on June 29, 2022. 
The application has been amended as follows:	Claim 1 has been amended as follows:		A cooling system, comprising: 	a heatsink comprising cavities and active coolant flow controls that include a micro electro-mechanical system in the cavities which changes an effective cross-section for a coolant flow inside the cavities to adjust the coolant flow through the cavities;	a reservoir in fluid communication with the cavities comprising a liquid outlet and an inlet for a gas or a gas-liquid mixture; 	a two-phase coolant in the reservoir and the cavities; and 	a control module that determines a vapor quality and a void fraction of the coolant based on a measured coolant capacitance in the cavities and to increase the coolant flow if the determined vapor quality and the determined void fraction indicate a dry-out condition, where the determined vapor quality is a mass fraction of a saturated mixture that is vapor.	Claim 7 has been amended as follows:	The cooling system of claim 1, further comprising a 
Response to Arguments
Applicant’s argument, at the bottom of page 6 and the top of page 7 of the applicant’s remarks, filed on 4/27/2022, with respect to the amendment that brings up the subject matter of claims 9 and 11:	“The Office Action cites Yazawa as reading on features relating to the use of MEMS and cites Krambrock as reading on features relating to the change in effective cross-section. However, Applicant respectfully asserts that these two references do not appear to be reasonably combinable with one another to render the recited claim features obvious. 	Yazawa uses a MEMS device like a pump, with a movable film being used to push refrigerant toward a device to be cooled. Based on the figures of Yazawa, the movement of the film does not appear to affect the effective cross-section for flow through its channels. Krambrock, meanwhile, uses nozzle 8 and 9 to constrict the flow. The upper nozzle half 9 appears to be a separate piece that slits into wall sections 6' and 7’. 	Combining the teachings of Yazawa and Krambrock does not appear to be feasible. Introducing Krambrock's movable nozzle into the context of Yazawa would not have predictable effects, as the microscopic size of a MEMS device would make the assembly and durability of such a device highly questionable. Similarly, replacement of the macroscopic nozzle in Krambrock with the micrometer-scale movable film of Yazawa would have a questionable impact on the flow of the fluid through Krambrock's channels, and those having ordinary skill in the art would have no reason to do so.”	After consideration of the above new arguments, the examiner agrees that this argument is persuasive because it would not have been obvious to combine the teachings of Yazawa and Krambrock together. Therefore, Krambrock and Yazawa are not relied upon to reject claim 1 which now has the subject matter of both claim 9 and claim 11.

Reasons for Allowance
Claims 1-8 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“a heatsink comprising cavities and active coolant flow controls that include a micro electro-mechanical system in the cavities which changes an effective cross-section for a coolant flow inside the cavities to adjust the coolant flow through the cavities”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Furthermore, the examiner has compared these claims to the claims in the priority chain US Application No. 15/614,936 and 14/636,648 for any possible double patenting issues. No conflicting claims have been identified.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835June 29, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835